June 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 EX PARTE JOSHUA DEWAYNE RAGSTON

NO. 14-12-01127-CR
NO. 14-12-01128-CR

                     ________________________________

       Cause No. 12-12-01127-CR was heard on the transcript of the record of the
court below. Having considered the record, this Court holds that there was no
error in the judgment. The Court orders the judgment in Cause No. 12-12-01127-
CR AFFIRMED.
       Cause No. 12-12-01128-CR was heard on the transcript of the record of the
court below. The record indicates that the appeal should be DISMISSED. The
Court orders the appeal in Cause No. 12-12-01128-CR DISMISSED in accordance
with its opinion.

      We further order this decision certified below for observance.